Case: 17-50731      Document: 00514640161         Page: 1    Date Filed: 09/13/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 17-50731
                                                                  United States Court of Appeals
                                                                           Fifth Circuit

                                  Summary Calendar                       FILED
                                                                 September 13, 2018
                                                                    Lyle W. Cayce
ROY L. WOODSON,                                                          Clerk

                                                 Plaintiff-Appellant

v.

STUART JENKINS; JULIE MORALES; BRYAN COLLIER,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:17-CV-532


Before JOLLY, COSTA, and HO, Circuit Judges.
PER CURIAM: *
       Roy L. Woodson, Texas state prisoner # 01300997, appeals the dismissal
of his pro se complaint, which the district court properly recognized as raising
claims pursuant to 42 U.S.C. § 1983 and 28 U.S.C. § 2254. In particular,
Woodson alleged in the complaint that his constitutional rights were violated
during his parole revocation proceedings and that, as a result, he was




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-50731     Document: 00514640161     Page: 2   Date Filed: 09/13/2018


                                  No. 17-50731

unlawfully restrained in prison.      He sought compensatory and punitive
damages and release from prison back to parole.
      In this court, Woodson has abandoned any challenge to the district
court’s dismissal of his claims for monetary damages against the defendants in
their official capacities. See Grant v. Cuellar, 59 F.3d 523, 524 (5th Cir. 1995).
Regarding the district court’s dismissal with prejudice of Woodson’s claims for
monetary damages against the defendants in their individual capacities, we
discern no error in light of Woodson’s failure to comply with Heck v. Humphrey,
512 U.S. 477, 486-87 (1994). See McGrew v. Texas Bd. of Pardons & Paroles,
47 F.3d 158, 161 (5th Cir. 1995). Likewise, as to Woodson’s claim seeking
immediate release from prison, the district court did not err in ordering a
dismissal without prejudice to Woodson refiling the claim in a habeas
proceeding after exhaustion of his state court remedies. See id.
      Next, Woodson attempts to add a new defendant on appeal. We decline
to consider claims that were not first presented to the district court. See Burch
v. Coca-Cola Co., 119 F.3d 305, 319 (5th Cir. 1997); Varnado v. Lynaugh, 920
F.2d 320, 321 (5th Cir. 1991).
      Woodson additionally moves for the appointment of counsel, a temporary
restraining order or a preliminary injunction, a severance and separate trials,
and the entry of judgment in his favor under Federal Rule of Appellate
Procedure 36. First, “[t]here is no general right to counsel in civil rights
actions.” See McFaul v. Valenzuela, 684 F.3d 564, 581 (5th Cir. 2012). Because
Woodson has shown no exceptional circumstances warranting the appointment
of counsel, his motion is denied. See id.
      Second, because of the lack of clarity in Woodson’s motion for a
temporary restraining order or a preliminary injunction, we deny that motion
as well. See Grant, 59 F.3d at 524-25. Third, Woodson’s motion for a severance



                                        2
    Case: 17-50731   Document: 00514640161      Page: 3   Date Filed: 09/13/2018


                                No. 17-50731

and separate trials is also unclear.       To the extent he argues, liberally
construed, that his civil rights and habeas claims should have been considered
separately, his motion is denied because those claims have been separately
addressed. Finally, Woodson’s motion for the entry of judgment in his favor is
denied because Rule 36 does not provide a means to the relief Woodson seeks.
      AFFIRMED; MOTIONS DENIED.




                                       3